


EMPLOYMENT EXTENSION AGREEMENT
This EMPLOYMENT EXTENSION AGREEMENT (the “Extension Agreement”), is entered into
as of September 28, 2015 (the “Amendment Date”), by and between DLH HOLDINGS
CORP. (the “Company”) and KEVIN WILSON (the “Executive”).
RECITALS:
WHEREAS, the Company and the Executive have entered into an Employment Agreement
dated as of October 1, 2013 (the “Employment Agreement”), under which the
Executive is currently employed as the President of the Company’s subsidiary
corporation, DLH Solutions, Inc., for a term expiring on September 30, 2015;
WHEREAS, the Company and the Executive wish to extend the term of the Employment
Agreement for a period ending on September 30, 2017.
NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
contained in this Extension Agreement, the parties agree as follows:
1.      Amendment to Section 4.1 of the Employment Agreement. The Company and
the Executive hereby agree that effective as of October 1, 2015, and for the
duration of the Employment Agreement (after giving effect to amendments to
Section 8.1 of the Employment Agreement, as provided for in this Extension
Agreement), Employee shall be compensated at the rate of $216,300 per annum,
subject to such additional increases, if any, as determined by the Board of
Directors, or if the Board so designates, the Management Resources and
Compensation Committee of the Board (the “Committee”), in its discretion, on an
annual basis at the commencement of each of the Company’s fiscal years during
the term of this Agreement (the “Base Salary”).
2.    Amendment to Extend the Employment Agreement Term. The Company and the
Executive hereby agree that as of the Amendment Date, Section 8.1 of the
Employment Agreement is hereby amended to extend the term of the Employment
Agreement for a period ending September 30, 2017. Accordingly, the Company and
the Executive hereby agree that from and after the Amendment Date, the term
“Expiration Date”, as used in the Employment Agreement, shall mean and be
September 30, 2017 (the “Extension Term”). From and after the Amendment Date,
all references in the Employment Agreement to the “term” or “duration” of the
Employment Agreement shall give effect to this Extension Agreement.


3.     Modification; Full Force and Effect. Except as expressly modified and
superseded by this Extension Agreement, the terms, representations, warranties,
covenants and other provisions of the Employment Agreement, as amended to date,
are and shall continue to be in full force and effect in accordance with their
respective terms until the expiration of the Extension Term or any earlier
termination of the Employment Agreement. To the extent there are any
inconsistencies or ambiguities between the specific subject matter of this
Extension Agreement and the Employment Agreement, as amended to date, the terms
of this Extension Agreement shall control.


4.     References to the Employment Agreement. After the date hereof (i) the
applicable portions of this Extension Agreement shall be a part of the
Employment Agreement (as amended to date), and (ii) all references in the
Employment Agreement (as amended to date) to “this Employment Agreement,” “this
Agreement” and phrases of similar import, shall give effect to this Extension
Agreement.


5.     Definitions. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Employment Agreement, as previously
amended.


6.    Governing Law. This Extension Agreement shall be governed and construed in
accordance with the laws of the State of Georgia, without reference to its
conflict of laws rules.


7.    Entire Agreement; Modifications. This Extension Agreement contains the
entire agreement and understanding of the parties with respect to its subject
matter and supersedes all prior arrangements and




--------------------------------------------------------------------------------




understandings between the parties, both written and oral, with respect to its
subject matter. This Extension Agreement may not be amended or modified except
in the manner for an amendment of the Employment Agreement as set forth therein.
The observance of any term of this Extension Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
in the manner set forth in the Employment Agreement and the failure of any party
at any time or times to require performance of any provision hereof shall in no
manner affect the rights at a later time to enforce the same.  No waivers of or
exceptions to any term, condition, or provision of this Extension Agreement, in
any one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such term, condition, or provision. This Extension
Agreement shall be binding upon and shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns.


8.    Execution in Counterparts. This Extension Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Executed counterparts may be delivered
via facsimile or other means of electronic transmission.






Remainder of page intentionally left blank; signature page follows.












































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have individually signed this Extension
Agreement, and in the case of the Company, have caused this Extension Agreement
to be signed by its authorized representative, all as of the date first written
above.


DLH HOLDINGS CORP.
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Zachary C. Parker
 
 
 
By:
 
/s/ Kevin Wilson
Name:
 
Zachary C. Parker
 
 
 
 
 
Kevin Wilson
Title:
 
Chief Executive Officer and President
 
 
 
 
 
 

 




